             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
          CRIMINAL CASE NO. 1:18-cr-00030-MR-WCM-6


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
              vs.               )                       ORDER
                                )
JAMES DONALD TAYLOR,            )
a/k/a “Tank,”                   )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Government’s Motion to

Dismiss Without Prejudice [Doc. 148].

     For the reasons stated in the Motion, and for cause shown,

     IT IS, THEREFORE, ORDERED that the Government’s Motion [Doc.

148] is GRANTED, and Counts One, Five, Six, and Seven of the Bill of

Indictment in this case are hereby DISMISSED WITHOUT PREJUDICE as

to the Defendant James Donald Taylor only.

     IT IS SO ORDERED.
                                Signed: March 4, 2019
